Citation Nr: 9917612	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1977 to October 
1995.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The record shows that the veteran failed to appear for a 
travel board hearing that he requested and that was to be 
conducted on March 11, 1999, at the Nashville, Tennessee, RO, 
notwithstanding his having been advised, in writing, that 
such inaction would be construed as an express withdrawal of 
his request for such a hearing.  Both claims on appeal are 
now ready for the Board's review.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran has a 
right knee disability that had its onset during, or is 
causally related to, service.

2.  It has not been objectively shown that the veteran has a 
left knee disability that had its onset during, or is 
causally related to, service.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a right knee 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a left knee 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The applicable laws and regulations:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Factual background:

A careful review of the service medical records reveals only 
one medical consultation, in May 1984, due to complaints of 
pain in the lateral aspect of the right knee after a four-
mile run, with no evidence of injury.  According to this 
record, the veteran said that he had had a similar episode 
approximately two months before, which had resolved with 
decreased running.  The physical examination revealed 
stability to varus/valgus stress, no Lachman's signs, no 
pivot shift, no tenderness over the joint line or lateral 
collateral ligament, no thickening of the synovium and no 
effusion.  X-Rays obtained at that time were negative and the 
impression was listed as early plica of the lateral 
supracondylar.

The four reports of medical history that are of record (which 
were dated in February 1983, December 1990, July 1992 and 
December 1994) all reveal that the veteran always denied ever 
having had, or currently having, a "trick" or locked knee, 
although it was noted, in the most recent of these four 
reports, that the veteran reported having hurt his ankles, 
knees and shoulders during service at "no special time."  
However, no diagnosis of a chronic disability of either knee 
was recorded in any one of these records, nor in any other 
service medical record in the file.  This includes the five 
reports of medical examination that are of record (which were 
dated in February 1983, January 1989, December 1990, July 
1992 and December 1994), all of which reveal normal clinical 
evaluations of the veteran's lower extremities and no mention 
of the manifestation of any disability of either knee.

The report of a VA general medical examination that was 
conducted in January 1997 reveals a history of being a 
"parachuter" for 22 years and complaints of left knee pain, 
with weakness and popping, all of which, according to the 
veteran, had started 10 years earlier (i.e., during service).  
The examiner noted that there was no swelling and no 
limitation of range of motion, and he also said that "the 
range of motion in his knee is limited from 0 to 120/140."  
He also listed the only pertinent diagnosis as left knee 
trauma from a parachute jump, with a normal X-Ray.  
Apparently, the veteran offered no complaints of right knee 
difficulties and, consequently, only the left knee was x-
rayed at this time.  According to the VA     X-Ray report, 
which is also of record, anterior/posterior and lateral views 
of the left knee revealed an intact bony structure, a well-
maintained joint space and unremarkable soft tissue and the 
word "normal" was entered in the space provided for the 
primary diagnostic code.

No additional medical evidence pertaining to any type of 
difficulties with either knee is of record.

At an RO hearing that was conducted in June 1997, the veteran 
restated his contentions of record of having injured both 
knees at different times while parachuting during service and 
of their currently being symptomatic.

Analysis:

The Board certainly finds no reason to dispute the veteran's 
allegations of having made multiple parachute jumps during 
service, as his DD Form 214 reflects that his military 
education included training credits as a "jumpmaster" and 
"rappelmaster."  The Board also understands the veteran's 
belief in that he may have injured either, or both, knees 
"somewhere along the line," while performing his inservice 
duties.  However, as clearly shown above, there is no 
competent evidence in the record showing that any inservice 
injury or traumatic incident, such as the one reported in May 
1994, caused a chronic disability of either knee.  In other 
words, the record is devoid of competent medical evidence 
demonstrating the current manifestation of disabilities in 
either knee and the existence of a nexus, or causal 
relationship, between the claimed, but undiagnosed, bilateral 
knee disabilities and service.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit claims for service connection for disabilities of the 
knees that are well grounded or capable of substantiation.  
This means that the Board has acquired no jurisdiction over 
the appealed claims, which have failed and must be denied.

Additionally, the Board finds it necessary to note that, not 
only has the veteran submitted claims for service connection 
that are simply not well grounded or capable of 
substantiation, but he has not reported that any additional 
competent evidence exists that, if obtained, would render 
either claim well grounded or capable of substantiation.  
Under these circumstances, VA has no further duty to assist 
him, as per the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), in the development of said claims for service 
connection.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

1.  Service connection for a right knee disability is denied.

2.  Service connection for a left knee disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

